Citation Nr: 0625016	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire 


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for retinitis 
pigmentosa.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1952 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In April 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 


FINDINGS OF FACT

1. In a September 1996 rating decision, the RO denied service 
connection for retinitis pigmentosa; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not perfect the appeal of the 
rating decision.

2. The additional evidence submitted since the September 1996 
rating decision by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim of service connection for retinitis 
pigmentosa and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The September 1996 rating decision by the RO, denying 
service connection for retinitis pigmentosa is final.  38 
U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been presented since the 
September 1996 rating decision, and the claim of service 
connection for retinitis pigmentosa is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide. Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In a new and material claim, the VCAA notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



As the application to reopen the claim of service connection 
is resolved in the veteran's favor, and as the Board is 
requesting additional evidentiary development before deciding 
the claim of the merits, there is no possibility of prejudice 
to the veteran due to any defect in the VCAA notice, 
pertaining to either Kent at 20 Vet.App. 1 (2006) or Dingess 
at 19 Vet.App. 473 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(d); 38 C.F.R. § 3.104(a).  
New and material evidence is required to reopen the claim.  
38 U.S.C.A. § 5108.

As the claim to reopen were received in December 2002, the 
current regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156 applies.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Previously Denied Claim  

In a rating decision in September 1996, the RO denied service 
connection for retinitis pigmentosa because retinitis 
pigmentosa was not considered a "disease" subject to 
service connection.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, the veteran initiated an appeal of the rating 
decision by filing a timely notice of disagreement in October 
1996.  The RO furnished the veteran a statement of the case 
in March 1997, but the veteran failed to perfect an appeal of 
the rating decision because he did not file a substantive 
appeal after the issuance of the statement of the case, and 
the September 1996 rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, and 202.  

The evidence of record at the time of the RO's decision in 
September 1997 included the veteran's service medical records 
that show that the veteran was treated for scarlet fever, 
which was complicated by rubella.  During service, there was 
no change in the veteran's visual acuity. 

After service, VA records, dated from 1992 to 1996, disclose 
a history of retinitis pigmentosa since 1969, more than 10 
years after service, and a diagnosis of retinitis pigmentosa 
during VA hospitalization in November and December 1992.  On 
VA examination in January 1996, it was reported that the 
veteran had severe retinitis pigmentosa in each eye.  In an 
addendum to the report, dated in July 1996, a VA physician 
stated that retinitis pigmentosa was a genetic defect that 
could only be passed on genetically and that it was not due 
to rubella or any other issue.  

As the most recent and final denial of the claim was by the 
RO in the rating decision in September 1996, the Board must 
determine if new and material evidence has been submitted 
since then to reopen the claim.  In determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence 

The evidence received since the RO's rating decision in 
September 1996 includes a statement from E.P., M.Sc.,O.D., 
dated in January 2003, in which, the doctor states that 
rubella has been suggested in the literature to be a possible 
trigger for the onset on retinitis pigmentosa and that night 
blindness is often the initial clinical manifestation of 
retinitis pigmentosa, a degenerative disease.  The doctor 
concluded that it would be highly unusual for symptoms of 
retinitis pigmentosa to be clearly evident within two months 
of the onset of the disease [the veteran provided a history 
that his eyes were tested two months after service], so the 
evidence strongly suggests that the onset occurred while in 
the service, possibly triggered by the rubella episode.  

The veteran has also submitted four lay statements, three of 
which address the veteran's poor night vision during service.  

As service connection for retinitis pigmentosa was previously 
denied because it was considered a defect under 38 C.F.R. 
§ 3.303(c) and not a "disease" subject to service 
connection, the additional evidence that retinitis pigmentosa 
is a "disease", which may have had onset during service is 
new and material because it relates to an unestablished fact 
necessary to substantiate the claim, that is, retinitis 
pigmentosa is a disease process, not a defect, and a disease 
may be service connected under 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  As the additional evidence is new and 
material, it raises a reasonable possibility of 
substantiating the claim and serves to reopen the claim.  38 
C.F.R. § 3.156(a). 


ORDER

As new and material evidence has been presented, the claim of 
service connection for retinitis pigmentosa is reopened.  To 
this extent only, the appeal is granted.


REMAND

Although the claim of service connection is reopened, the 
Board determines that further evidentiary development is 
required before considering the merits of the claim. Under 
the duty to assist, 38 C.F.R. § 3.159, claim is remanded for 
the following action:  

1. Ensure that the veteran has proper 
VCAA notice in accordance with Dingess v. 
Nicholson, 19 Vet.App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2. Ask the veteran to provide private 
medical records or authorize VA to obtain 
the records, pertaining to the following: 

a). An eye evaluation after service 
in 1956; 

b). The diagnosis of retinitis 
pigmentosa and a head injury in 
1969; 

c). Treatment of eye symptoms 
between separation from service and 
1992, as well as the records of 
E.P., M.Sc.,O.D., since August 1999.  

3. Obtain VA records from the Nashville 
VA Medical Center from 1959, pertaining 
to an eye evaluation.

4. Obtain records of the Social Security 
Administration.

5. After the above development is 
completed, adjudicate the claim, 
considering all the evidence of record and 
VAOPGCPREC 67-90 (Service connection may 
be granted for a hereditary disease, such 
as retinitis pigmentosa, which either 
first manifested during service or which 
preexisted service and progressed at an 
abnormally high rate during service.).  If 
the claim is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


